Title: From Thomas Jefferson to Francis Eppes, 24 January 1786
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Paris Jan. 24. 1786

Since my letters by the Mr. Fitzhughs, I wrote you the 11th. of December and 7th. of January. Both went by the way of London. About a week ago your favor and Mrs. Eppes’s of Sep. 14 and my dear Polly’s came to hand. The latest of your letters before this, which have reached me, were of 15 months ago, that is, of Octob. 1784. That which you mention to have written in May last by a confidential person, I have never heard of. I wish you would be so good as to let me know by whom you sent it, that I may hunt it up. The one now before me, of Sep. 14. is very comfortable as it contains the first account of my private affairs which I have received since I have been in Europe. You will perceive by my former letters that your disposal of the money given me by the assembly met my perfect approbation; as whatever you do, assuredly will. The motives which induce you to take this trouble have my full confidence, and you can better judge on the spot what should be done, than I can here. My last letters were intended chiefly as cautions about the sending my dear Polly to me. Lest they should have miscarried I will repeat my desire that she be sent in no vessel but a French or English one having a Mediterranean pass. However small the probability is of the capture by the Algerines of any vessel passing from America to France, yet the stake is too enormous to be risked in any other bottom. I know that Mrs. Eppes’s goodness will make her feel her separation from an infant who has  experienced so much of her tenderness. My unlimited confidence in her has been the greatest solace possible under my own separation from Polly. Mrs. Eppes’s goodness will suggest to her many considerations which render it of importance to the future happiness of the child that she should neither forget, nor be forgotten by her sister and myself. You mention the possibility that Colo. Le Maire may take charge of her. Unless he should be coming [here] for his own purposes I could not consent to his making the voiage merely to bring her. But if he should be coming on other accounts there is no person with whom I would wish her sooner to be trusted.
In December 1784 I desired Mr. Bondfeild at Bourdeaux to send you a cask of fine claret. This he did by a brig called the Fanny, Capt. Smith, which sailed Apr. 26. 1785. from that port for Falmouth. It was put under the care of a young gentleman who went passenger. I have never heard what was it’s fate. I have lately written to desire Mr. Bondfeild to make up a little package of Anchovies, oil, fruits and such things as can be had better there than with you and to send them in the first vessel which sails for James river, directed to you, but to be delivered to the care of Mr. Carter at Shirley. If I had known any person on the Bermuda side, I should rather have delivered them there as more convenient to you. By your letter of Sep. 14. I find that you had written to me for a tutor: but as this letter does not tell me of what kind, on what terms, &c., I must await the arrival of the one in which you had given me those details.
[How much should I prize one hour of your fireside, where I might indulge that glow of affection which the recollection of Mrs. Eppes and her little ones excites in me, and give you personal assurances of the sincere esteem with which I am, dear Sir, your affectionate friend and servant.]
